Exhibit 99.1 BREATHE, LLC Table of Contents Report of Independent Registered Public Accounting Firm F-1 Financial Statements Balance Sheets F-2 Statements of Operations F-3 Statement of Changes in Member’s Equity (Deficit) F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members of Breathe LLC Knoxville, Tennessee We have audited the accompanying balance sheets of Breathe LLC (the “Company”) as of December 31, 2014 and 2013 and the related statements of operations, member’s equity (deficit), and cash flows for the year ended December 31, 2014 and period September 17, 2013 (Inception) through December 31, 2013. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform an audit of the Company’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Breathe LLC as of December 31, 2014 and 2013, and the results of its statements of operations, member’s equity (deficit), and cash flows for the year ended December 31, 2014 and period September 17, 2013 (Inception) through December 31, 2013 then ended in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has recently commenced operations, has no revenue, sustained operating losses and needs to obtain additional financing to continue the development of their products. These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ KBL, LLP New York, NY March 26, 2015 F-1 BREATHE, LLC Balance Sheets December 31, ASSETS Current assets Cash $ $ Total assets $ $ LIABILITIES AND MEMBER’S EQUITY (DEFICIT) Current liabilities Accounts payable and accrued expenses $ $ Note payable - related party Total current liabilities Commitments and contingencies Member’s equity (deficit) ) ) Total liabilities and member’s equity (deficit) $ $ See accompanying notes to financial statements. F-2 BREATHE, LLC Statements of Operations Period September 17, (Inception) Year Ended through December 31, December 31, Expenses Professional fees $ $ General and administrative Total expenses Operating loss ) ) Other expense Interest expense Net loss $ ) $ ) See accompanying notes to financial statements. F-3 BREATHE, LLC Statement of Changes in Member’s Equity (Deficit) Period September 17, 2013 (inception) through December 31, 2014 Balance – September 17, 2013 $ Member contribution Member draws ) Net loss – period September 17, 2013 (Inception) through December 31, 2013 ) Balance – December 31, 2013 ) Member contribution Member draws ) Net loss – year ended December 31, 2014 ) Balance December 31, 2014 $ ) See accompanying notes to financial statements. F-4 BREATHE, LLC Statements of Cash Flows Period September 17, (Inception) Year Ended through December 31, December 31, Cash flows from operating activities Net loss $ ) $ ) Adjustment to reconcile net loss to Net cash used in operating activities: Changes in assets and liabilities: Accountspayable and accrued expenses Net cash used in operating activities ) ) Cash flows from financing activities Member contributions Member draws ) ) Proceeds from notes payable - related party - Net cash provided by financing activities Net increase in cash Cash - beginning of periods - Cash -end of periods $ $ Supplementary information: Cash paid for: Interest $
